Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 14, 22 and 29 are amended. Claims 1-13, 16-17, 19-20, 24-28 and 31 are cancelled. Claims 14-15, 18, 21-23, 29-20 and 32-42 are presented for examination. 
Response to Arguments
Applicant arguments filed on 4/21/2021 have been reviewed. Following are the response to arguments:
Examiner acknowledges the description of the present application. 
Applicant argues “Turning now to the claims, Paula fails to teach or suggest, at least, "an auto-encoder operably connected to the NLU circuitry, wherein the auto-encoder is implemented as a multilayer neural network that includes decoder circuitry as a layer in the multilayer neural network, wherein the decoder circuitry is trained to produce a second set of actions using comparator circuity to generate one or more compensation values to reduce differences between a the first set of actions and the second set of actions," as recited in independent claim 14. Paula is the main reference used in rejecting the independent claims. The Office Action argues that Paul's backpropagation in combination with the newly added Lee teaches "generating one or more compensation values" as previously presented. See Office Action, p. 5. However, the prior amendment was directed to minimizing differences between compressed and uncompressed word representations. The claims as amended, are directed towards minimizing determined actions for a device. Paula does not actually teach minimizing differences between outputted actions. Further, while the Office Action argues that Paula does teach generating actions, the section actually relied upon by the Office Action to teach the actions discloses an intrinsic evaluation of word embeddings based upon semantic relationships. As such, Applicants respectfully submit that there is no teaching related to actual device actions in Paula.” Examiner agrees that Paula’s does not explicitly mentions device action, however question and answer is a type of action by the device that is the answer to the question. Further the concept here is a difference between the results from compressed and uncompressed word embedding and hence the difference between a sentence or the action has no patentable difference in terms of invention. Examiner further notes that Paula modified by Lee was cited to read this part of the claim limitation. 
Applicant further argues “Lee fails to compensate for Paula's deficiencies. Lee generally relates to performing embedding on natural language content based on identified non-contiguous long distanced semantic dependencies and also optionally based on contiguous dependencies. In doing so, Lee discloses an integralized representation of a target sentence that is fed to the encoder which may translate integralized representations of the input words to dense vectors (e.g., pre-trained 8 U.S. Patent Application Serial No. 15/685,929Amendment dated April 21, 2022Reply to Office Action of October 21, 2021vectors), and use them to encode/embed the sentence. Lee, however, does not teach the generation of actions, as recited in claim 14, nor a process to minimize differences between sets of actions, let alone the specific claim features identified above.” However Lee’s target sentences are the actions, for example request processing, cognitive computing (Watson – inherently performs action)  etc. and the difference is computed between he action and the target sentence ( actual and the target action ( target action/sentence is by the decoder) 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 14-15, 18, 21-23, 29-30 and 32, 34-36,  38-40 and -42 are rejected under 35 U.S.C. 103 as being unpatentable over Paula ( A low-dimensional vector representation for words using an extreme learning machine) and further in view Lee ( US Pub: 20180336183)  and further in view of Parthasarathi ( US Pub: 20170270919) 
Regarding claim 14, Paula teaches an electronic device, comprising: an input device for receiving a natural language input  ( dataset is reddit comments, Under Methodology and Experiments) ; a storage device storing compressed word embeddings that each comprise a vector of binary numbers ( input feature vector ( word embedded and/or word vectors Under Introduction); and a natural language processing system, comprising: NLU circuit for obtaining the input ( Fig 3) wherein the NLU circuitry is trained using uncompressed word embedding to produce a first set of actions ( word embedding to generate answers/questions, Under Evaluation; wherein the compression is to find the low dimensional representation of word – hence will result in first set of action ( for question answering system) ) wherein an action is performed by the electronic device ( for question answering system- action is the answer for e.g.)  ; and an auto-encoder operably connected to the NLU circuitry ( auto encoder, Under introduction) , wherein the auto-encoder is implemented as a multilayer neural network that includes decoder circuitry as a layer in the multilayer neural network, (auto encoder to decompress, Under B-Auto encoder using ELM, -- decompressing it back in the output layer, hence auto encoder is a multilayer with output layer as a decoder circuitry )  , wherein the decoder circuitry is trained to produce a second set of actions ( inherently the actions will be different due to different dimensional representation of words , Under B; question/answering, Under Evaluation; xi using the hidden layer output is different – auto encoder uses back propagation hence the results will be different; an efficient method for generating word embeddings that uses an auto-encoder architecture based on ELM that works on a word context matrix. Word similarity is done using the cosine similarity measure on a dozen various words and the results are reported, Abstract ) , the decoder circuitry operable  to: receive the compressed word embeddings at decoder circuitry included in an auto-encoder ( auto encoder performed feature extraction by compressing the input feature vector in the hidden layer then decompress it back in the output layer, Under B. Auto-Encoder using ELM) ; decompress the compressed word embeddings using the decoder circuitry in the auto-encoder ( decompressing it back, Under B. Auto-Encoder using ELM)  ; and process the decompressed word embeddings to determine an action to be performed by the electronic device in response the natural language input( perform NLP task such a question answer, Under Evaluation) , wherein each decompressed word embedding comprises a vector of real numbers ( Inherent from decompressed word embedding where words are mapped to real numbers, Under Introduction) 
Although Paula mentions the concept of back propagation as a conventional method ( Abstract), Paula does not explicitly teaches  ELM  to use  comparator circuity to generate one or more compensation values to reduce differences between the first set of actions and the second set of actions
However in the same field of endeavor Lee teaches wherein an action is performed by the electronic device ( IBM Watson, processing request, Para 0017, 0064, 0101) decoder is trained using  comparator circuity to generate one or more compensation values to reduce differences between the first set of actions and the second set of action ( the  output the results to the decoder  which operates on the integralized target sentence and the results generated by the encoders to aggregate the results of the encoders and compare the result to the integralized target sentence (step 680). The loss is computed (step 690) based on a comparison of the results of the decoder with the integralized target sentence, and corresponding parameter updates are determined (step 695) and fed back into the neural network to modify the operation of the neural network. This process may be repeated until the computed loss is equal to or below a predetermined threshold, or until other convergence criteria are met. Moreover, this training may be performed with a plurality of target sentences in an iterative fashion so as to achieve a convergence of the computed loss and ultimately training of the neural network to predict the target sentence given the embedded representation generated by the encoders, Para 0168, 0173; wherein the model is a similar to ELM model, a deep model with three layers with 1 hidden layer; wherein the sentences; sentences are the actions, for example request processing, cognitive computing (Watson – inherently performs action)  etc. and the difference is computed between he action and the target sentence ( actual and the target action ( target action/sentence is by the decoder)  

Paula teaches the base concept of auto encoders to be applied word embedding and error is calculated in the approximation layer, Lee teaches a well known concept of backpropagation, which in this case can be applied to auto encoders, hence it would have been obvious having the teachings of Paula to further include the concept Lee to minimize the error and get the target closer to the original ( Para 0168, 0173, Lee) 

Paula modified by Lee  does not explicitly teaches and a natural language processing system, comprising: a natural language understanding (NLU) circuitry operably connected to the storage device, the NLU circuitry obtaining one or more compressed word embeddings that represent at least one word in the natural language input
However Parthasarathi teaches and a natural language processing system, comprising: a natural language understanding (NLU) circuitry operably connected to the storage device, the NLU circuitry obtaining one or more compressed word embeddings that represent at least one word in the natural language input ( Fig 2, NLU is connected to a storage, for NLU the input can be word embedding, Para 0093-0094- where the words are encoded) 
It would have been obvious having the teachings of Paula to include the concept of Parthasarathi before effective filing date since Paula has the concepts of using a NLU model as addressed in claim 1, and incorporating in the systems like as in Fig 2 to be able to use a model for specific day to day use like social networking, dialog system etc. ( Fig 1)  

Regarding claim 15, Parthasarathi as above in claim 14, teaches  wherein the input device comprises a microphone  ( Para 0033) 

Regarding claim 18, Paula modified by Parthasarathi  as above in claim 14 teaches a natural language generation (NLG) circuitry operably connected to the processing circuitry, the NLG circuitry converting the determined action into a natural language output (Question answering system, Paula, Fig 1-2, Parthasarathi)  


Regarding claim 21, Paula modified by Parthasarathi as above in claim 14, teaches  wherein the electronic device comprises one of a smart phone or a tablet (smartphone, Para 0151, Parthasarathi; question/answering system is on a smart phone or table, Paula) 

Regarding claim 22, arguments analogous to claim 29, are applicable. 

Regarding claim 23, arguments analogous to claim 30, are applicable. 


Regarding claim 29, Paula teaches a method, comprising: receiving a spoken input comprising a sequence of words ( sequence of words, Algorithm 1 and Algorithm 2) ; receiving one or more compressed word embedding that represents at least one word in the text ( compressing the input, Under Introduction) , wherein each compressed word embedding comprises a vector of binary numbers (vectors of real number, Under Introduction)  ; decompressing each compressed word embedding using decoder circuitry included in an auto-encoder ( decompressing, Under B. Auto encoder using ELM, Fig 3) , wherein the auto-encoder is implemented as a multilayer neural network that includes decoder circuitry as a layer in the multilayer neural network  (auto encoder to decompress, Under B-Auto encoder using ELM, -- decompressing it back in the output layer, hence auto encoder is a multilayer with output layer as a decoder circuitry )  , and wherein each decompressed word embedding comprises a vector of real numbers ( after decompressing the word will be same as word vectors which is a real valued number, Under Introduction) ; based on each decompressed word embedding, determining an action to be taken by a computing device in response the spoken input; and causing the action to be performed ( question/answering system for e.g., Under Evaluation)  
Although Paula mentions the concept of back propagation as a conventional method ( Abstract), Paula does not explicitly teaches wherein the auto-encoder is implemented as a neural network that includes decoder circuitry, wherein the decoder circuitry is trained to produce a second set of action using comparator circuity to generate one or more compensation values to reduce differences between a first set of actions produced using uncompressed word embeddings and the second set of actions
However in the same field of endeavor Lee teaches wherein the auto-encoder is implemented as a neural network that includes decoder circuitry, wherein the decoder circuitry is trained to produce a second set of action using comparator circuity to generate one or more compensation values to reduce differences between a first set of actions produced using uncompressed word embeddings and the second set of actions ( the  output the results to the decoder  which operates on the integralized target sentence and the results generated by the encoders to aggregate the results of the encoders and compare the result to the integralized target sentence (step 680). The loss is computed (step 690) based on a comparison of the results of the decoder with the integralized target sentence, and corresponding parameter updates are determined (step 695) and fed back into the neural network to modify the operation of the neural network. This process may be repeated until the computed loss is equal to or below a predetermined threshold, or until other convergence criteria are met. Moreover, this training may be performed with a plurality of target sentences in an iterative fashion so as to achieve a convergence of the computed loss and ultimately training of the neural network to predict the target sentence given the embedded representation generated by the encoders, Para 0168, 0173; wherein the model is a similar to ELM model, a deep model with three layers with 1 hidden layer sentences are the actions, for example request processing, cognitive computing (Watson – inherently performs action)  etc. and the difference is computed between he action and the target sentence ( actual and the target action ( target action/sentence is by the decoder)  ) 
Paula teaches the base concept of auto encoders to be applied word embedding and error is calculated in the approximation layer, Lee teaches a well known concept of backpropagation, which in this case can be applied to auto encoders, hence it would have been obvious having the teachings of Paula to further include the concept Lee to minimize the error and get the target closer to the original ( Para 0168, 0173, Lee) 
Paula modified by Lee does not explicitly teaches converting the spoken input into text 
However Parthasarathi  teaches converting the spoken input into tex t ( speech to text, Para 0027)
It would have been obvious having the teachings of Paula  and Lee to further include the concept of Wu before effective filing date so to incorporate the method onto the dialog system devices  ( Fig 1-2, Parthasarathi) 


Regarding claim 30, Paula modified by Parthasarathi as above in claim 29, teaches causing the action to be performed comprises: converting the action into a natural language output; and providing the natural language output to an output device (Fig 1-2, Para 0151, Parthasarathi Question/answering system, Paula) 

Regarding claim 32,  Paula modified by Parthasarathi  as above in claim 29, wherein the action comprises one of \\dbr.com\Users$\LAUsers\slateje\Desktop\Daily 4Filing\Microsoft\2020-03-16 RespFOA MST-0057-01-US.docU.S. Patent Application Serial No. 15/685,929 Amendment dated March 16, 2020 Reply to Office Action of December 18, 2019requesting information; or requesting confirmation ( question answer system, Under Evaluation ) 

Regarding claim 34, Paula as above in claim 14, teaches wherein the neural network comprises a multi- layer neural network and the decoder circuitry comprises a layer of the multi-layer network ( Fig 3) 

Regarding claim 35, Paula as above in claim 14 teaches wherein the neural network comprises a multi- layer neural network and a layer of the multi-layer network comprises activation function circuitry ( ( Available matlab source files were used for the ELM auto-encoder4. The regularization parameter utilized the default values specified in the script using the parameter vector consisting of values [1e-1,1e4,1e8], with remarkable results as reported in Table II. The sigmoid [26] function was used for the activation function. Though, the auto-encoder based on ELM can be stacked with multiple hidden layers, only one hidden layer was used for this preliminary research, C. Generate ELM word embeddings)

Regarding claim 36,  Paula as above in claim 14 teaches, wherein the neural network comprises a multi- layer neural network and a layer of the multi-layer network comprises encoder circuitry ( Fig 3. Encoder circuity) 


Regarding claim 38, Paula  as above in claim 22, teaches  wherein the neural network comprises a multi-layer neural network and the decoder circuitry comprises a layer of the multi-layer network ( Fig 3, decompressing in the output layer, B. Auto encoder based ELM)

Regarding claim 39, Paula  as above in claim 22, teaches  wherein the neural network comprises a multi-layer neural network and a layer of the multi-layer network comprises activation function circuitry ( Available matlab source files were used for the ELM auto-encoder4. The regularization parameter utilized the default values specified in the script using the parameter vector consisting of values [1e-1,1e4,1e8], with remarkable results as reported in Table II. The sigmoid [26] function was used for the activation function. Though, the auto-encoder based on ELM can be stacked with multiple hidden layers, only one hidden layer was used for this preliminary research, C. Generate ELM word embeddings) 
Regarding claim 40, Paula as above in claim 22, teaches  wherein the neural network comprises a multi-layer neural network and a layer of the multi-layer network comprises encoder circuitry ( Fig 3, Auto encoder based ELM, B. Auto encoder based ELM) 


Regarding claim 42  Paula   as above in claim 29, wherein the neural network comprises a multi-layer neural network and the decoder circuitry comprises a layer of the multi-layer network ( Fig 3, decompressing in the output layer, B. Auto encoder based ELM) 

Claims 33, 37 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Paula ( A low-dimensional vector representation for words using an extreme learning machine) and further in view Lee ( US Pub: 20180336183)  and further in view of Parthasarathi ( US Pub: 20170270919) and further in view of Golipour ( US Pub: 20180330729) 


Regarding claim 33,  Paula modified by Lee and  Parthasarathi  as above in claim 29, does not explicitly teaches  wherein causing the action to be performed comprises causing directions to a location to be displayed 
However Golipour teaches wherein causing the action to be performed comprises causing directions to a location to be displayed ( location can be displayed, Para 0072, 0125) 
It would have been obvious having the teachings of Paula and Lee and Parthasarathi to include the teachings of Golipour before effective filing date so that application like GPS can use the circuitry of word recognition of Paula and make it user friendly digital assistant system ( Para 0003, Golipour) 
Regarding claim 37, Paula modified by Lee and Parthasarathi as above in claim 14, teaches wherein the neural network comprises a multi- layer neural network (multilayer neural network, Under B. Auto encoder using ELM) 
Paula modified by Lee and Parthasarathi does not explicitly teaches bi-directional recurrent neural network
However Golipour teaches bi-directional recurrent neural network ( bi-directional RNN for encoding and decoding, Para 0287- 0289) 
It would have been obvious having the teachings of Paula and Lee and Parthasarathi to include the teachings of Golipour before effective filing date since Paula is using neural network and bi-directional RNN would be fit for the encoder and decoder circuitry and the concept of RNN is known in the art and hence would yield predictable results. 
Regarding claim 41, Paula modified by Lee and  Parthasarathi as above in claim 22, wherein the neural network comprises a comprises a multi- layer neural network (multilayer neural network, Under B. Auto encoder using ELM)
Paula modified by Lee and  Parthasarathi does not explicitly teaches bi-directional recurrent neural network
However Golipour teaches bi-directional recurrent neural network ( bi-directional RNN for encoding and decoding, Para 0287-0289)
It would have been obvious having the teachings of Paula and Lee and Parthasarathi to include the teachings of Golipour before effective filing date since Paula is using neural network and bi-directional RNN would be fit for the encoder and decoder circuitry and the concept of RNN is known in the art and hence would yield predictable results. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357. The examiner can normally be reached M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHA MISHRA/Primary Examiner, Art Unit 2674